In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐1133 
BETCO CORPORATION, LTD., 
                                                   Plaintiff‐Appellant, 

                                   v. 

MALCOLM D. PEACOCK, MARILYN PEACOCK, B. HOLDINGS, INC., 
AND E. HOLDINGS, LLC,                             
                                  Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
           No. 14‐cv‐193‐wmc — William M. Conley, Judge. 
                      ____________________ 

 ARGUED SEPTEMBER 8, 2017 — DECIDED NOVEMBER 27, 2017 
               ____________________ 

   Before MANION, KANNE, and HAMILTON, Circuit Judges. 
    KANNE, Circuit Judge. Betco Corporation purchased the as‐
sets  of  two  bioaugmentation  companies  from  Marilyn  and 
Malcolm  Peacock.  The  Asset  Purchase  Agreement  included 
the sale of equipment at the Peacocks’ Beloit, Wisconsin plant. 
Betco  asked  Malcolm  to  remain  at  the  Beloit  plant  after  the 
sale as president. Eventually, Betco discovered that the Beloit 
plant was delivering defective products to customers. It filed 
2                                                     No. 17‐1133 

this suit against the Peacocks and their holding companies for 
fraud,  negligent  misrepresentation,  breach  of  contract,  and 
breach of the duty of good faith and fair dealing.  
   After two rounds of summary judgment and a bench trial, 
the district court dismissed the entirety of Betco’s suit. Betco 
appeals the dismissal of its breach of contract and breach of 
the duty of good faith and fair dealing claims. We affirm.  
                          I. BACKGROUND 
    Malcolm Peacock was the founder of Bio‐Systems Corpo‐
ration  and  Enviro‐Zyme  International,  LLC  (together,  Bio‐
Systems). The companies produced biodegradation products 
that contained bacteria designed to break down various forms 
of  waste.  Malcolm  developed  a  “wet‐batch”  process  at  Bio‐
Systems’s Beloit plant to produce the bacteria. Customers re‐
quested,  and  often  required,  certificates  of  analysis  docu‐
menting the bacteria level in the product at the time of sale. 
So Bio‐Systems counted the bacteria in a product before sale 
using a spiral plater and “ProtoCOL” counter. 
    In 2010, Betco Corporation purchased Bio‐Systems’s assets 
from Malcolm and Marilyn Peacock and their holding com‐
panies, B. Holdings, Inc. and E. Holdings, LLC, (together, the 
Peacocks).  Before  closing,  Betco  visited  Bio‐Systems’s  sites, 
spoke with Bio‐Systems’s personnel, and examined Bio‐Sys‐
tems’s financial information. At closing, Betco paid the Pea‐
cocks  $5  million  and  placed  $500,000  in  escrow.  The  Asset 
Purchase  Agreement  (“the  Agreement”)  required  Betco  to 
pay out the $500,000 two years after closing if it did not iden‐
tify any problems in that time that required using the escrow 
funds to fix.  
No. 17‐1133                                                       3

    After closing, Betco asked Malcolm to continue to run the 
Beloit plant just as he had before the sale but now as president 
of  Betco’s  newly‐formed  Bio‐Systems  of  Ohio  (“Bio‐Ohio”). 
Betco instructed Malcolm to focus on sales and profits. Later, 
Betco  identified  problems  with  the  products  being  shipped 
from the Beloit plant. First, though Betco knew before closing 
that the bacteria yields were inconsistent at the Beloit plant, it 
learned within a year of closing that some products were be‐
ing  shipped  to  customers  with  below‐specification  bacteria 
counts.  A  few  months  later,  Betco  nonetheless  paid  out  the 
escrow funds early in exchange for a 12% discount. Second, 
after paying out the escrow, Betco discovered that certificates 
of analysis were being re‐used or falsified by the sales team.  
    It’s unclear to what extent Malcolm concealed the issues 
from Betco. According to some former employees, Malcolm 
was  not  receptive  when  employees  questioned  Bio‐Ohio’s 
methods.  Further,  one  employee  testified  that  Malcolm  in‐
structed him to not speak directly with Betco personnel. But 
other  employees  testified  that  Malcolm  never  discouraged 
them from communicating with Betco after the sale. In fact, 
Malcolm himself suggested that Betco’s Vice President of Re‐
search and Development visit the Beloit plant for a week to 
learn  more  about  Bio‐Ohio.  The  vice  president  said  that  he 
was busy, so he only made a number of short visits.  
    In April 2012, Betco sued the Peacocks in federal district 
court in Ohio for fraud, negligent misrepresentation, breach 
of contract, and breach of the duty of good faith and fair deal‐
ing. The case was transferred to Wisconsin.  
   There, the court first dismissed Betco’s negligent misrep‐
resentation  and  breach  of  contract  claims  against  the  Pea‐
cocks, finding both claims were time‐barred by Section 10.05 
4                                                         No. 17‐1133 

of  the  Agreement.  The  court  later  dismissed  Betco’s  fraud 
claim against the Peacocks and its breach of the duty of good 
faith claim against all the defendants except Malcolm. After a 
bench trial, the court ruled in Malcolm’s favor on the duty of 
good faith claim. The court found that Betco failed to prove 
that Malcolm violated the duty of good faith and, further, that 
Betco  hadn’t  shown  any  cognizable  injury  from  the  alleged 
violation. 
                              II.  ANALYSIS 
    Betco raises two issues on appeal. First, Betco appeals the 
district court’s summary judgment dismissal of its breach of 
contract claim. It argues that the  court erred in  finding that 
the claim was time‐barred. Second, Betco appeals the district 
court’s  judgment  on  the  duty  of  good  faith  claim.  It  argues 
that the court erred in finding that Malcolm had not violated 
this duty and that Betco failed to prove damages even if he 
had violated it.  
     We address each issue in turn. 
     A. The dismissal of Betco’s breach of contract claim  
   We review a grant of summary judgment de novo, constru‐
ing the facts in the light most favorable to the nonmovant. See 
Consolino v. Towne, 872 F.3d 825, 829 (7th Cir. 2017). But this 
court has “long refused to consider arguments that were not 
presented to the district court in response to summary judg‐
ment motions.” Laborers’ Int’l Union v. Caruso, 197 F.3d 1195, 
1197 (7th Cir. 1999) (quoting Arendt v. Vetta Sports, Inc., 99 F.3d 
231, 237 (7th Cir. 1996)). When a party presents an underde‐
veloped  or  conclusory  argument  below,  the  party  does  not 
preserve  its  claim  for  appeal.  C  &  N  Corp.  v.  Kane,  756  F.3d 
1024, 1026 (7th Cir. 2014); United States v. Dunkel, 927 F.2d 955, 
No. 17‐1133                                                         5

956  (7th  Cir.  1991)  (“A  skeletal  ‘argument’,  really  nothing 
more than an assertion, does not preserve a claim.”).  
    During the summary judgment phase, Betco told the court 
that Section 10.05 of the Agreement bars any claim related to 
a representation or warranty in the Agreement that is brought 
more  than  one  year  after closing  unless the claim is  one for 
fraud or intentional misrepresentation. It then went on to say 
that its breach of contract claim was not time‐barred.  
    On  appeal,  Betco  asks  that  we  construe  these  two  state‐
ments as an argument that its breach of contract claim was not 
time‐barred because it was a claim for intentional misrepresen‐
tation. In essence, then, Betco wants the substance of its argu‐
ment to the district court to prevail over its form. But Betco 
did not give the district court any substance. It did not give a 
single reason why its breach of contract claim should be inter‐
preted  as  one  for  intentional  misrepresentation.  In  fact,  the 
district court wrote that “Betco … offered no argument as to 
how its breach of contract claim, Count Three … survives Sec‐
tion 10.05 of the [Agreement].” Betco Corp. v. Peacock, No. 14‐
cv‐193‐wmc, 2015 WL 856603, at *13 (W.D. Wis. Feb. 27, 2015) 
(emphasis added).  
    Betco cannot revive a waived claim. It failed to develop 
any argument in the district court to explain why its breach of 
contract  claim  should  be  interpreted  as  one  for  intentional 
misrepresentation instead. Therefore, we decline to consider 
the merits of that argument now. 
   B. The judgment in Malcolm’s favor on Betco’s breach of the 
      duty of good faith claim  
    When hearing an appeal from a bench trial, we review le‐
gal  decisions  de  novo  and  findings  of  fact  for  clear  error. 
6                                                           No. 17‐1133 

Spurgin‐Dienst v. United States, 359 F.3d 451, 453 (7th Cir. 2004). 
At  trial  on  Betco’s  breach  of  the  duty  of  good  faith  claim 
against Malcolm, the district court used the Agreement, not 
Malcolm’s  employment  contract,  as  its  starting  point.  Betco 
doesn’t  contest  this  on  appeal,  and  we  agree  that  it  was 
proper. The district court then ruled in Malcolm’s favor, find‐
ing that Malcolm did not breach the duty and that Betco also 
failed to prove damages from any alleged breach. On appeal, 
Betco doesn’t contest the district court’s factual findings, so we 
review the judgment de novo using the district court’s findings 
of fact.  
    Under Wisconsin law, “[e]very contract implies good faith 
and fair dealing between the parties to it, and a duty of coop‐
eration on the part of both parties.” Beidel v. Sideline Software, 
Inc., 842 N.W.2d 240, 250 (Wis. 2013) (quoting Chayka v. San‐
tini, 176 N.W.2d 561, 564 n. 7 (Wis. 1970)). This duty is “half‐
way between a fiduciary duty (the duty of utmost good faith) 
and the duty merely to refrain from active fraud.” Mkt. St. As‐
socs., Ltd. v. Frey, 941 F.2d 588, 595 (7th Cir. 1991). The plaintiff 
bears the burden of showing a breach of good faith and fair 
dealing. See Zenith Ins. Co. v. Empl’rs Ins. of Wausau, 141 F.3d 
300, 308 (7th Cir. 1998) (applying Wisconsin law).  
    A party may breach its implied duty of good faith when it 
follows “the letter but not the spirit of an agreement” because 
otherwise  parties  could  “‘accomplish[]  exactly  what  the 
agreement  of  the  parties  sought  to  prevent.’”  Beidel,  842 
N.W.2d  at  250–51  (quoting  Chayka,  176  N.W.2d  at  564).  In 
other words, the duty of good faith accompanies not just what 
the contract says but also what the parties expected to occur. 
See  Wis.  JI‐Civil  3044  (2007);  cf.  Foseid  v.  State  Bank  of  Cross 
Plains, 541 N.W.2d 203, 212 (Wis. Ct. App. 1995) (“[A] party 
No. 17‐1133                                                           7

may be liable for breach of the implied contractual covenant 
of good faith even though all the terms of the written agree‐
ment may have been fulfilled.”).  
    We  look  to  what  the  parties  expected  from  the  arrange‐
ment  because  a  plaintiff  must  offer  some  evidence  that  the 
party accused of bad faith has actually denied the plaintiff the 
intended benefits of the contract. Zenith, 141 F.3d at 308. The 
duty of good faith “means that each party to a contract will 
not do something which will have the effect of injuring or de‐
stroying the [ability] of the other party to receive the benefits 
of the contract.” Wis. JI‐Civil 3044 (2007); see also Metro. Ven‐
tures, LLC v. GEA Assocs., 717 N.W.2d 58, 69 (Wis. 2006) (de‐
scribing the duty as a guarantee not to “destroy[] … the right 
of the other party to receive the fruits of the contract”) (quot‐
ing Ekstrom v. State, 172 N.W.2d 660, 661 (Wis. 1969)).  
     To be sure, a party can act in bad faith without injuring or 
destroying the other party’s ability to receive the benefits of 
the contract. In such a circumstance, the plaintiff can’t succeed 
on  a  claim  for  breach  of  the  duty  of  good  faith.  See  Horicon 
Foods,  Inc.  v.  Gehl  Foods,  LLC,  No.  15–C–0689,  2016  WL 
4926189, at *8 (E.D. Wis. Sept. 15, 2016) (dismissing claim for 
the breach of the duty of good faith because plaintiff had not 
shown that any alleged breach caused harm); Marine Travelift, 
Inc. v. Marine Lift Sys., Inc., No. 10–C–1046, 2013 WL 6255689, 
at *17–18 (E.D. Wis. Dec. 4, 2013) (dismissing claim because 
the plaintiff failed to show that it suffered any injury as a re‐
sult of the defendant’s challenged behavior); Dennehy v. Cous‐
ins  Subs  Sys.,  Inc.,  No.  Civ.  02–1772(RHK/JSM,  2003  WL 
1955168, at *4 (D. Minn. Apr. 21, 2003) (applying Wisconsin 
law to dismiss the claim when the plaintiffs “received exactly 
what they bargained for”).  
8                                                         No. 17‐1133 

    This is exactly the case here. Malcolm should not have in‐
structed the plant employees to falsify certificates of analysis 
and to ship product with bacteria counts too low to meet spec‐
ifications. Still, Betco did not demonstrate that Malcolm’s ac‐
tions at Bio‐Ohio destroyed its contractual expectations.  
    When Betco purchased Bio‐Systems, it expected that Bio‐
Ohio would be profitable and wouldn’t face customer claims 
for shipping products with intentionally falsified certificates 
of analysis. This is what it received. Moreover, Betco did not 
expect that it was purchasing flawless processes. 
    First, Betco failed to present any evidence that it did not 
receive a profitable company free of consumer claims. In fact, 
the district court noted that it was “not apparent that any cus‐
tomers  had  complained  post‐sale  about  the  quality  of  the 
product they received.” Betco Corp. v. Peacock, No. 14‐cv‐193‐
wmc, 2016 WL 7429460, at *10 (W.D. Wis. Dec. 23, 2016). There 
was no evidence “that any customers: challenged [Bio‐Ohio’s] 
practices; complained of falsified or inaccurate certificates of 
analysis; complained about product testing; or raised any is‐
sue regarding inaccurate product specifications.” Id. The dis‐
trict  court  gave  Betco  the  opportunity  to  show  that  it  had 
damages “aris[ing] directly out of sales of product with inac‐
curate certificates of analysis or of product before acquisition 
or post‐acquisition,” and Betco said it was not able to do so. 
(Doc.  191,  Trial  Tr.,  at  10).  We  are  not  persuaded  by  Betco’s 
post‐argument  memorandum  suggesting  that  it  in  fact  sub‐
mitted  evidence  on  customer‐related  damages.  The  district 
court did not rule on the admissibility of that evidence, and it 
was not introduced, or even proffered, at trial.  
    The district court further found that Betco received what 
it expected to receive: “a business producing, manufacturing 
No. 17‐1133                                                          9

and selling a successful line of products to the satisfaction of 
its customer base.” Betco Corp., 2016 WL 7429460, at *10. Betco 
does  not  contest  this  factual  finding.  Instead,  Betco  argues 
that it should have been permitted to introduce evidence that 
“the company it purchased was … worth far less than what 
Betco paid for it.” (Appellant’s Br. at 34.) But, under Wisconsin 
law,  the  relevant  inquiry  for  a  breach  of  good  faith  is  not 
whether Betco paid the appropriate price for the company—
as it would be in an action for intentional misrepresentation 
or fraud—but whether Betco received the benefits that it ex‐
pected when it entered into the contract. It did.  
    Second, Betco was aware when it entered the contract that 
bacteria  yields  were  inconsistent  at  the  Beloit  plant.  Thus, 
Betco knew that it could be acquiring flawed processes, and it 
must  have  expected  that  it  might  have  to  expend  funds  to 
make  the  bacteria  yields  consistent.  Accordingly,  Malcolm’s 
actions in producing products with bacteria counts too low to 
meet specifications could not have destroyed Betco’s contrac‐
tual expectations.  
    As a final note, Betco’s claim of injury at trial was that, had 
it known of the problems with the plant earlier, it would have 
sued for a breach of contract before the Agreement’s one‐year 
time limit expired or it would have withheld the money re‐
tained in escrow. But, “[i]t is not a breach of the duty of good 
faith  if  a  course  of  action  available  to  [Betco]  could  have 
avoided the harm and the course was not followed.” Wis. JI‐
Civil 3044 (2007). Had Betco timely investigated the concerns 
of  plant  employees,  it  would  have  discovered  the  issues 
within the one‐year time limit. And if it had not paid out the 
escrow money early, it could have withheld it to remedy the 
issues.  
10                                                        No. 17‐1133 

    Though we do not condone Malcolm’s actions, the parties’ 
contract compelled the district court’s award of attorney’s fees 
to the Peacocks. Under the Agreement, the parties explicitly 
agreed  that  the  “prevailing  party”  would  receive  attorney’s 
fees and costs whenever a party brought an action. See Betco 
Corp., 2016 WL 7429460, at *11. The district court concluded 
that  Betco  did  not  prevail  on  any  of  its  claims  and  that  the 
Peacocks were entitled to the dismissal of every claim. Thus, 
the district court properly found that the Peacocks were the 
prevailing party entitled to attorney’s fees and costs.  
                           III. CONCLUSION 
    Betco failed to develop its argument in the district court 
that its breach of contract claim was in fact a claim for inten‐
tional  misrepresentation  that  should  have  survived  the 
Agreement’s one‐year time limit. Thus, it waived this claim, 
and we decline to hear its merits.  
    However, Betco did not waive its claim against Malcolm 
Peacock for breach of the duty of good faith. But our only in‐
quiry in analyzing this claim is whether Malcolm acted in a 
way  that  injured  or  destroyed  Betco’s  ability  to  receive  the 
benefits of the contract. Because Betco proffered no evidence 
at trial of consumer complaints, it cannot show that it was de‐
prived of its contractual expectations. To the contrary, Betco 
received a company producing a successful line of products 
to the satisfaction of its customers.  
   For  these  reasons,  we  AFFIRM  the  dismissal  of  Betco’s 
breach  of  contract  claim  against  the  Peacocks,  and  we  also 
AFFIRM the judgment in favor of Malcolm Peacock on Betco’s 
breach of the duty of good faith and fair dealing claim.